              Case 2:20-cr-00013-WBS Document 44 Filed 01/27/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:20-CR-13-WBS
12                               Plaintiff,            STIPULATION REGARDING EVIDENTIARY
                                                       HEARING
13                         v.
                                                       DATE: February 2, 2021
14   MARIO GONZALEZ,                                   TIME: 10:00 a.m.
                                                       COURT: Hon. William B. Shubb
15                               Defendant.
16

17                                              STIPULATION

18          The Parties are to appear before the Court for a Motion to Suppress on February 2, 2021 at 10:00

19 a.m.

20          In his Motion to Suppress, the defendant did not request an evidentiary hearing. However, in his

21 Reply to the Government’s Response to the Defendant’s Motion to Suppress, the defendant requested an

22 Evidentiary Hearing for a very narrow issue – to establish that Manteca Police Department Report

23 Number MP19-32296 (Government’s Exhibit A) would have been provided to Superior Court Judge

24 Michael Coughlan in order for him to find probable cause to issue a Felony Arrest Warrant in San

25 Joaquin County Superior Court Case Number CR-2019-0013398 (Government’s Exhibit C).

26          The Government thereafter filed a Declaration of San Joaquin District Attorney’s Office Clerical

27 Supervisor of Support Staff Glenda Cardoza (Government’s Exhibit F). The defendant agrees that the

28 declaration correctly describes the procedures used by the San Joaquin County District Attorney’s

      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00013-WBS Document 44 Filed 01/27/21 Page 2 of 3


 1 Office, Judge Coughlan, and the San Joaquin County Superior Court. Given these standard procedures,

 2 the defendant agrees that there is a high degree of probability that Judge Coughlan reviewed this report

 3 (Government’s Exhibit A) before issuing the warrant. The defendant also agrees that he has no evidence

 4 to rebut the inference that Judge Coughlan reviewed this report. The defendant agrees there are no

 5 contestable issues of material fact. Given the lack of factual dispute, the defendant withdraws his

 6 request for an evidentiary hearing.

 7          Furthermore, Plaintiff United States of America, by and through its counsel of record, and

 8 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

 9          1.       By previous filing, the defendant requested an evidentiary hearing.

10          2.       By this stipulation, the defendant now withdraws his request for an evidentiary hearing.

11          3.       The parties both agree that there is no question of material fact at issue such that an

12 evidentiary hearing would be necessary. See, e.g., United States v. Howell, 231 F.3d 615, 620 (9th Cir.

13 2000) (holding that a hearing need not be held unless “the moving papers are sufficiently definite,

14 specific, detailed, and nonconjectural to enable the court to conclude that the contested issues of

15 [material] fact ... are in issue.”). The motion hearing now only raises legal issues. See United States v.

16 Mejia, 953 F.2d 461, 467 (9th Cir. 1991).

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00013-WBS Document 44 Filed 01/27/21 Page 3 of 3


 1         4.       Accordingly, the parties by this stipulation agree that no evidentiary hearing is necessary,

 2 and jointly request that the Court withdraw its Order for an Evidentiary Hearing. ECF No. 42.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: January 25, 2021                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ MICHAEL W. REDDING
 8                                                           MICHAEL W. REDDING
                                                             Assistant United States Attorney
 9
10
     Dated: January 25, 2021                                 /s/ Douglas Beevers
11                                                           Douglas Beevers
12                                                           Counsel for Defendant
                                                             MARIO GONZALEZ
13

14

15
                                            FINDINGS AND ORDER
16
           IT IS SO FOUND AND ORDERED.
17

18
           Dated: January 27, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
